Citation Nr: 1514368	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for cluster headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection and assigned a noncompensable evaluation effective November 9, 2009.  The Veteran appeals for a higher initial evaluation.  

In compliance with a May 2014 Board decision, the Appeals Management Center (AMC), on behalf of the RO in Denver, Colorado, issued a July 2014 rating decision granting an increased evaluation of 30 percent for cluster headaches effective November 9, 2009.  

The claim for a higher initial evaluation for cluster headaches was then the subject of a December 2014 Joint Motion for Partial Remand (JMPR) and Order of the United States Court of Appeals for Veterans Claims (Court).  The JMPR and Court Order vacated and remanded that portion of the May 2014 Board decision that denied entitlement to an initial evaluation in excess of 30 percent for cluster headaches.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through September 2012, which have been considered by the RO in the September 2012 supplemental statement of the case.



FINDING OF FACT

Throughout the appeal period, the Veteran's cluster headaches most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent evaluation for cluster headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the maximum allowable evaluation for cluster headaches, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Higher Initial Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's cluster headaches have been currently evaluated as 30 percent disabling, effective November 9, 2009, under 38 C.F.R. § 4.12a, Diagnostic 8100, for migraine headaches.  

Under Diagnostic Code 8100, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Neither the rating criteria, nor the Court, have defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

In October 2009, the Veteran went to the emergency room with a headache that had woken him up from his sleep.  He had shortness of breath with the Imitrex he was prescribed.  He also reported that the Vicodin he took for his headaches made him drowsy at work.  The VA treating physician noted that the Veteran was stressed with a new job and long hours.  See October 2009 VA treatment record.  

At a January 2010 VA examination, the Veteran reported having severe headaches that woke him from his sleep and lasted continuously without interruption.  

April 2010 and June 2010 VA treatment records document that the Veteran reported almost daily headaches occurring in the morning and at night, which were mostly relieved by Ibuprofen.  He used Vicodin about once a month or less.  The VA treating physician noted that the Veteran's headaches seemed tension related as he had many headaches at the job he disliked, where he worked evenings at a warehouse.  

A March 2013 disability benefits questionnaire (DBQ) reflects that the Veteran had symptoms of constant and pulsating or throbbing headache pain, which occurred locally on one side of his head and on both sides of his head.  He had associated symptoms of sensitivity to light and sound.  His headache pain occurred two to three times a month lasting more than two days.  The headaches were rated as 7 out of 10.  The physician noted that the Veteran had prostrating attacks of non-migraine headache pain.  The physician found that he did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The physician found that the Veteran's headaches impacted his ability to work as one to two times a month, he had a headache that might prevent him from working and he needed to lie down.  

The Board finds that the evidence demonstrates that the Veteran's cluster headaches most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  The evidence shows that the Veteran had prostrating attacks of non-migraine headache pain.  The Veteran reported experiencing headaches that woke him from his sleep and lasted without interruption.  The Veteran usually found headache pain relief with Ibuprofen, however, when he took Vicodin for his more severe headaches, he felt drowsy at work.  The frequency of his headaches at work led his VA treating physician to conclude that his headaches were tension-related.  Although the May 2013 physician noted that the Veteran did not have very frequent prostrating and prolonged non-migraine headache pain, the physician did note that the Veteran had severe headaches at least once to twice a month that required him to rest and impacted his ability to work.  Indeed, the evidence suggests that his headaches may have been precipitated by stress and tension at work.  Therefore, the Board finds that, resolving all reasonable doubt in favor of the Veteran, his service-connected cluster headaches warrant a 50 percent evaluation.

The Board has considered whether the Veteran's cluster headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected cluster headaches are manifested by symptoms of pain and sensitivity to light and sound.  These symptoms and their resulting effects are fully contemplated by the rating schedule, as evidenced by the grant of 50 percent, which includes severe economic inadaptability.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, beyond the severe economic inadaptability contemplated in the rating schedule.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a 50 percent evaluation for cluster headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


